Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 03/11/2021 has been entered.  Claims 16, 22-26, 29-36, 38, and 39 are pending. Claims 16, 23-26, 33-36, and 39 are currently under consideration. Claims 22, 29-32, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Withdrawn Objections and/or Rejections
The rejection of claims 16, 23-28, 33-36, and 39 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendment to the claims.

Claim Rejections under 35 U.S.C. § 101
(i). 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(ii). Claims 16, 23-26, 33-36, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.



in vitro method for obtaining at least one cell for administration to a patient, or for regenerative medicine, or for use in an in vitro screening assay. The claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility. A specific and substantial utility is one that is particular to the subject matter claimed and that identifies a “real world” context of use for the claimed invention which does not require further research.

First, since the claims are directed to a specific method of use, the utility of the claims are limited to that use. Consequently, there is no “well-established” utility for the method (See REVISED INTERIM UTILITY GUIDELINES TRAINING MATERIALS, Example 12, http://www.uspto.gov/web/patents/guides.htm).

Secondly, there is no specific and substantial utility for the claimed method for the in vitro method for obtaining at least one cell for administration to a patient, or for regenerative medicine, or for use in an in vitro screening assay, wherein said method comprises providing a plurality of mesenchymal stem cells (MSC), measuring the expression level of a cell surface nutrient transporter of each cell in said plurality of MSC wherein said cell surface nutrient transporter is XPR1, comparing the measured expression level of each cell with a reference expression level, wherein said reference expression level is the expression level of said cell surface nutrient transporter measured in an old batch of cells, wherein XPR1 expression increases with cell aging, determining that the expression level of XPR1 of at least one cell of said plurality of MSC  is lower than the reference expression level of XPR1 in the old batch of cells, and selecting the at least one cell from said plurality in vitro screening assay is considered a research use and is not a substantial utility. See, e.g., Brenner v. Manson, 383 U.S. 519, 148 USPQ 689 (Sup. Ct. 1966) wherein a research utility was not considered a “substantial utility.”  Clearly, further research would be required to identify a disease or a condition that can be treated with the selected mesenchymal stem cells. See Brenner v. Manson, 383 U.S. 519, 148 USPQ 689 (Sup. Ct. 1966), noting that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”

In summary, the use of obtaining at least one cell for administration to a patient, for regenerative medicine, or for use in an in vitro screening assay is not specific and substantial because it does not identify or reasonably confirm a “real world” context of use, for example, treatment of a particular disease or condition.   “Congress intended that no patent be granted on a chemical compound whose sole ‘utility’ consists of its potential role as an object of use-testing.”  Brenner v. Manson, 148 USPQ at 696.  

(iii). Claims 16, 23-26, 33-36, and 39 are also rejected under 35 U.S.C. 112(a).  Specifically, since the claimed invention is not supported by either a specific and substantial asserted utility or a well established utility for the reasons set forth above, one skilled in the art clearly would not know how to make and use the claimed invention.

Conclusion
No claims are allowed.

Advisory Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 13, 2021